Title: From Thomas Jefferson to Tarbé, 11 February 1787
From: Jefferson, Thomas
To: Tarbé, M.



Paris llme. Fevr. 1787.

J’ai l’honneur, Monsieur, d’accuser la reception de la lettre que vous m’avez fait celui de m’ecrire, et de vous informer que votre billet d’echange a eté presenté et payé, et que le vin est arrivé á sa destination. Je vous prie de vouloir bien agreer mes sinceres remerciments pour toutes vos bontés et les assurances des sentiments d’estime et de respect avec lesquels j’ai l’honneur d’etre Monsieur votre tres humble et tres obeissant serviteur,

Th: Jefferson

